Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00516-CV

                       IN THE INTEREST OF F.M. III, a minor child

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-0076-CV
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Because Appellant F.M. Jr. is indigent, no costs are taxed in this appeal.

       SIGNED January 30, 2017.


                                                _____________________________
                                                Patricia O. Alvarez, Justice